DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             M.A.M., a child,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2550

                             [October 7, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
St. Lucie County; Robert B. Meadows, Judge; L.T. Case No. 56-2018-CJ-
000497 A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.